EXHIBIT 10.25

M&T BANK CORPORATION

2009 EQUITY INCENTIVE COMPENSATION PLAN

*            *             *

RESTRICTED STOCK AWARD AGREEMENT

GRANTEE: <Participant Name>

DATE OF GRANT: <Grant Date>

COVERED SHARES: <Shares Granted>

M&T Bank Corporation (the “Company”) hereby grants to the Grantee a Restricted
Stock Award for that number of shares of Common Stock equal to the Covered
Shares. This grant is made pursuant to the M&T Bank Corporation 2009 Equity
Incentive Compensation Plan (the “Plan”) and is subject to the terms and
conditions of the Plan and this Agreement. As used herein, the term “Agreement”
shall mean, collectively, this cover page, the related Terms and Conditions of
Restricted Stock Award delivered to the Grantee with this cover page, [and the
Policy for Alignment of Incentive Compensation with Risk (the “Forfeiture
Policy”)]*. As used herein, the term “vest” shall mean the lapsing of the
restrictions described herein and in the Plan with respect to one or more
Covered Shares. Capitalized terms used in this Agreement without definition
shall have the meanings assigned to them in the Plan. A copy of the Plan [and
the Forfeiture Policy]* can be viewed and downloaded from the Company’s Intranet
under the Human Resources page.

Subject to the terms of the Plan [, the Forfeiture Policy,]* and this Agreement,
including without limitation, the Grantee’s fulfillment of the employment
requirements in Paragraph 3(b) of the Terms and Conditions of Restricted Stock
Award, the Covered Shares acquired hereunder shall vest in accordance with the
following vesting schedule and the applicable provisions of the Plan and this
Agreement:

[Insert vesting schedule, if any, as determined by the Committee.]

The unvested portion of the Grantee’s Restricted Stock Award is subject to
forfeiture under Paragraph 3(b) of the Terms and Conditions of Restricted Stock
Award [and the Forfeiture Policy]*. The foregoing vesting schedule may be
accelerated under the circumstances described in Paragraph 3(c) of the Terms and
Conditions of Restricted Stock Award.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf effective as of the Date of Grant.

 

ATTEST:

    M&T BANK CORPORATION   

 

    By:   

 

  

[*Forfeiture language will be included to the extent the award is covered by the
Company’s Forfeiture Policy]



--------------------------------------------------------------------------------

M&T BANK CORPORATION

2009 EQUITY INCENTIVE COMPENSATION PLAN

*             *             *

TERMS AND CONDITIONS

OF

RESTRICTED STOCK AWARD

1. Definitions. In this Agreement, except where the context otherwise indicates,
the following definitions apply. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan.

(a) “Covered Shares” means the shares of Common Stock subject to the Restricted
Stock Award set forth as the “Covered Shares” on the cover page of this
Agreement.

(b) “Date of Grant” means the date set forth as the “Date of Grant” on the cover
page of this Agreement.

(c) “Grantee” means the person identified as the “Grantee” on the cover page of
this Agreement.

(d) “Restricted Stock Award” means the Restricted Stock granted to the Grantee
on the cover page of this Agreement.

(e) “Third Party Administrator” means the entity to which the Committee has
delegated its authority to administer the issuance of Restricted Stock granted
under the Plan.

2. Grant of Restricted Stock Award. The Restricted Stock Award granted hereby is
granted in accordance with the cover page of this Agreement.

3. Terms of the Restricted Stock Award.

(a) Nature of Restricted Stock Award. Shares of Restricted Stock are actual
shares of Common Stock issued to the Grantee, and shall be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of one or more stock certficates.

(b) Employment Requirement; Forfeiture. Except as provided herein, the Grantee
must remain continuously employed by the Company or one of its Affiliates since
the Date of Grant and until the Restricted Stock Award (or a portion thereof)
has vested in order to retain the Restricted Stock Award (or portion thereof, as
the case may be). If the Grantee’s employment with the Company or an Affiliate
terminates for any reason, including for Cause or as a result of the Grantee’s
Resignation (other than due to death, Retirement or Disability), before the
Grantee’s entire Restricted Stock Award has fully vested, the Grantee will
forfeit that portion of the Covered Shares that have not vested as of the date
of the Grantee’s termination of employment. The Grantee hereby (i) acknowledges
that the Covered Shares may be held in book

 

- 1 -



--------------------------------------------------------------------------------

entry form on the books of Registrar and Transfer Company (or another
institution specified by the Company), and irrevocably authorizes the Company to
take such actions as may be necessary or appropriate to effectuate a transfer of
the record ownership of any such shares that are unvested and forfeited
hereunder, (ii) agrees to deliver to the Company, as a condition to the issuance
of any stock certificates or certificates with respect to unvested Covered
Shares, one or more stock powers, endorsed in blank, with respect to such
shares, and (iii) agrees to sign such other powers and take such other actions
as the Company may reasonably request to accomplish the transfer or forfeiture
hereunder.

(c) Acceleration of Vesting. Notwithstanding the above provisions of
Paragraph 3(b) and the vesting schedule on the cover page of this Agreement, the
unvested portion of the Restricted Stock Award shall vest in full (i) on the
date a Change in Control occurs or (ii) upon the Grantee’s termination of
employment with the Company or an Affiliate due to the Grantee’s death,
Retirement or Disability.

(d) Nontransferability. Until they have vested, Covered Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated other
than by will or by the laws of descent and distribution.

4. Voting and Dividends. The Grantee shall have the right to vote unvested
Covered Shares and to receive any cash dividends or cash distributions that may
be paid with respect thereto. In the event of a stock dividend, stock
distribution, stock split, division of shares or other corporate structure
change which results in the issuance of additional shares with respect to any
unvested Covered Share, such additional shares will be subject to the
restrictions of this Restricted Stock Award in the same manner and for so long
as such unvested Covered Share remains subject to such restrictions, and such
additional shares shall be promptly forfeited to the Company if and when such
unvested Covered Share is so forfeited.

5. Capital Adjustments. The number of Covered Shares is subject to adjustment,
in accordance with Section 4.2 of the Plan, on an equitable and proportionate
basis in the manner deemed appropriate by the Committee.

6. Stock Certificates; Legend. Any stock certificate or certificates
representing unvested Covered Shares shall be held by the Company, and any such
certificate (and to the extent determined necessary or appropriate by the
Company, any other evidence of ownership of unvested Covered Shares) shall
contain the following legend:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE M&T
BANK CORPORATION 2009 EQUITY INCENTIVE COMPENSATION PLAN AND ANY AMENDMENTS
THERETO AND A RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER HEREOF AND M&T BANK CORPORATION. COPIES OF SUCH PLAN AND
AGREEMENT ARE ON FILE IN THE OFFICES OF M&T BANK CORPORATION.

As soon as administratively feasible after the vesting of Covered Shares (or any
portion thereof) and the Grantee’s payment of any applicable taxes, the Company
will deliver to the Grantee evidence of the Grantee’s ownership (by book entry
or certificate) of the Covered Shares that have vested and for which any
applicable taxes have been paid, without the aforesaid legend.

 

- 2 -



--------------------------------------------------------------------------------

7. Taxes.

(a) Vesting. The Grantee expressly acknowledges that the vesting of Covered
Shares acquired under this Restricted Stock Award will give rise to ordinary
income that is subject to tax withholding. The amount of income realized will be
the Fair Market Value of the Covered Shares upon vesting when the substantial
risk of forfeiture lapses.

(b) Withholding. The Company’s obligation to issue or deliver shares of Common
Stock upon the vesting of Covered Shares that are free of restrictions shall be
subject to the satisfaction of any applicable federal, state, local or foreign
tax withholding requirements (including the Grantee’s FICA obligation). The
Grantee may satisfy any such withholding obligation by any of the following
means or by a combination of such means: (a) tendering a cash payment;
(b) authorizing the Company or the Third Party Administrator to cancel or sell
shares of Common Stock otherwise issuable to the Grantee upon vesting of Covered
Shares; or (c) delivering Shares to the Company or the Third Party
Administrator. For purposes of this Paragraph 7(b), shares of Common Stock that
are cancelled, sold and/or delivered to satisfy applicable withholding taxes
shall be valued at their Fair Market Value on the date the withholding tax
obligation arises.

(c) Section 83(b) Election. The Grantee may elect, within thirty (30) days of
the Date of Grant, under Section 83(b) of the Code, to recognize income at the
time the Restricted Stock Award is made. If the Grantee makes a Section 83(b)
election, the Grantee must pay tax withholding based on the Fair Market Value of
the Covered Shares on the Date of Grant. If the Covered Shares (or a portion
thereof) are subsequently forfeited, the taxes paid are forfeited, and the
Grantee may not claim a loss with respect to the income recognized or on the
Covered Shares forfeited.

8. Restriction on Issuance of Covered Shares. Notwithstanding any other
provision of this Agreement, the Grantee agrees, for himself or herself and his
or her successors, that the Covered Shares will not be issued at any time that
the Company does not have in effect a registration statement under the
Securities Act of 1933, as amended, relating to the offer of Common Stock to the
Grantee under the Plan, unless the Company agrees to permit such issuance. The
Grantee further agrees, for himself or herself and his or her successors, that,
upon the issuance of any Covered Shares, he or she will, upon the request of the
Company, agree in writing that he or she is acquiring such shares for investment
only and not with a view to resale, and that he or she will not sell, pledge or
otherwise dispose of such shares so issued unless and until (a) the Company is
furnished with an opinion of counsel to the effect that registration of such
shares pursuant to the Securities Act of 1933, as amended, is not required by
that Act and the rules and regulations thereunder; (b) the staff of the
Securities and Exchange Commission has issued a “no-action” letter with respect
to such disposition; or (c) such registration or notification as is, in the
opinion of counsel for the Company, required for the lawful disposition of such
shares has been filed by the Company and has become effective; provided,
however, that the Company is not obligated hereby to file any such registration
or notification. The Grantee further agrees that the Company may place a legend
embodying such restriction on the certificates evidencing such shares.

9. Employment. Neither the Restricted Stock Award evidenced by this Agreement
nor any term or provision of this Agreement shall constitute or be evidence of
any understanding, express or implied, on the part of the Company or any of its
Affiliates to employ the Grantee for any period. Whenever reference is made in
this Agreement to the employment of the Grantee, it means employment by the
Company or an Affiliate.

 

- 3 -



--------------------------------------------------------------------------------

10. Subject to the Plan. The Restricted Stock Award evidenced by this Agreement
are subject to the terms and conditions of the Plan, which are incorporated
herein by reference and made a part hereof, but the terms of the Plan shall not
be considered an enlargement of any benefits under this Agreement. In addition,
the Restricted Stock Award is subject to any rules and regulations promulgated
by the Committee.

11. Governing Law. The validity, construction, interpretation and enforceability
of this Agreement shall be determined and governed by the laws of the State of
New York without giving effect to the principles of conflicts of laws.

 

- 4 -